DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-15, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Noguchi et al. (PN 5281379).
With regards to claims 11 and 18, Noguchi teaches a method and device configured to extrude plastics (Abstract) comprising an extruder screw, a housing with a cavity in which the screw is rotatably arranged, a drive unit (not shown but required to provide a rotating screw) configured to drive the screw, a heating element arranged on the housing alongside the screw, a filling unit (resin feed opening) connected to the housing in a feed zone of the screw through which resin material may be added to the cavity, wherein upon rotation of the screw the extruder conveys the material in a transport direction along a longitudinal axis of the screw and out through a discharge port formed in the housing to produce a product (Fig. 1, col 7 ln 1-51).  Noguchi teaches including a filler metering device in which the housing has a feeding port opening (C) into the cavity (Fig. 1) and configured to convey a filler into the cavity dispersed in a gas stream (col 3 ln 14-68, col 7 ln 5-10, gas containing fine particles).  Noguchi teaches that the feeding port for the gas containing fine particles is in the feed zone of the screw (Fig. 1) as Noguchi is explicit that the fine particles can be introduced into an unmelted granular resin in zone 2A (Fig. 1, col 2 ln 19-35, col 7 ln 17-23).
An alternative embodiment of Noguchi teaches as seen in Figure 4 an extruder comprising a rotating screw in a heated housing in which the housing comprises a filling unit (A) connected to the housing in a feed zone (2a) of the extruder for feeding resin and a filler metering device (A’) upstream of the feed zone (2a) of the extruder in which the filling unit is connected to the housing in a feed zone through a series of static mixers (8) and the filler metering device (upper screw to which A’ and A feeds) feeds a feeding port following the static mixers (8) in which the filler metering device is connected to the feeding port by the static mixers to supply the filler into the cavity and filler is dispersed in a gas stream provided by gas stream supply (C) (col 8 ln 33-39).
With regards to the limitation that the device comprises a filling unit through which shredded plastic can be supplied into the cavity, Noguchi teaches an extruder comprising a filling unit through which granulated (subdivided and solid) plastic materials may be fed which is interpreted to read upon a broadest reasonable interpretation of shredded plastic.
With regards to the cavity having an upstream end and a downstream end, as seen in Figure 4 the cavity of the extruder comprises an upstream end (end of the cavity on the right of area 2A) and a downstream end (the outlet of the extruder on the left).  Noguchi teaches that the feed zone (2A) including the area of the port where material enters the cavity is located between the outlet of the extruder and the back of the cavity (Fig. 4).
With regards to claim 12, Noguchi teaches that the device comprises a discharge port (B, D1, D2) in the housing (Fig. 1) and teaches that the discharge ports may include a suction means for removing gas (col 6 ln 20-25, col 8 ln 9-18).
With regards to claim 13, Noguchi teaches that the device comprises a reservoir and conveying means (Feeder) for the filler material and the filler metering device (blower or ejector mechanism into which the fine particles are fed) has a connection to a gas supply which generates the gas stream that carries the filler (Fig. 1, col 3 ln 15-42).
With regards to claim 14, Noguchi shows a screw type feeder (Fig. 1).
With regards to claim 15, Noguchi in Fig. 1 shows a line (pipe) from the gas dispersion means into the feed port as well as the alternative embodiment shown in Fig. 4 which comprises a pipe filled with static mixers (8) between the screw feeder and the main extruder housing.
With regards to claims 17 and 20, Noguchi teaches using a heated gas stream (col 3 ln 50-53) inherently requiring a heating element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. (PN 5281379) as applied to claims 11 and 18 above, and further in view of Koster et al. (PN 4754413).
With regards to claims 16 and 19, Noguchi teaches a method for extrusion in which materials are fed to an extruder including with the use of a feeding device and exit the extruder, but does not explicitly teach including an adjustment of the feeding of a material based upon a mass flow of composite material at the exit of the extruder.
Koster teaches that it was known in the art at the time the invention was effectively filed to include control systems including a scale (6) at the outlet of an extruder which can feed back to a controller that can adjust the feed rate of a material to the extruder (Fig. 1, col 4 ln 1-63, claim 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a similar control arrangement to that of Koster in the apparatus and method of Noguchi to control the feed rate of filler as both relate to the extrusion of materials with feed mechanisms presenting a reasonable expectation of success, and doing so increases control of the resulting extrudate yielding predictable results.

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive.
With regards to applicant’s argument that Noguchi does not teach a cavity having an upstream end and a downstream end in which the feed zone is located between an upstream end and a downstream end, this argument is not persuasive.  Applicant argues that the resin feed opening A of Noguchi is positioned at the extremity of the upstream zone of the cylinder (see arguments page 7) while in contrast the claim requires the feed to be between the upstream end and the downstream end of the cavity.  The representative figure of Noguchi is Figure 4.  As seen in Figure 4 of Noguchi the extruder has a cavity in which initially as seen in area 2a there are two screws that convey material towards an outlet 3.  The downstream end of this cavity is the outlet of the extruder.  The upstream end of this cavity is the wall of the cavity depicted on the right hand side as the screw drives material from right to left in Figure 4.  The feed zone of the cavity is where the opening in the housing is placed to allow material to enter from the filling unit between these two end points, and is thus interpreted as being “between the upstream end and the downstream end” of the cavity.  It is clear from the figure that there are screw elements upstream of the location of the opening in the housing for the filling unit.  Applicant’s argument is not commensurate with the scope of the broadest reasonable interpretation of the claim, and is therefore not persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742